Name: Commission Regulation (EC) No 1817/95 of 26 July 1995 amending Regulation (EC) No 1502/95 on rules of application (cereal sector import duties 1995/96 marketing year) for Council Regulation (EEC) No 1766/92
 Type: Regulation
 Subject Matter: tariff policy;  free movement of capital;  plant product;  trade;  prices;  America
 Date Published: nan

 27. 7. 95 EN Official Journal of the European Communities No L 175/23 COMMISSION REGULATION (EC) No 1817/95 of 26 July 1995 amending Regulation (EC) No 1502/95 on rules of application (cereal sector import duties 1995/96 marketing year) for Council Regulation (EEC) No 1766/92 purpose ; whereas it is therefore necessary to amend Regulation (EC) No 1 502/95 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1664/95 (2), and in particular Article 10 (4) thereof, Whereas Article 4 of Commission Regulation (EC) No 1 502/95 (3) on rules of application (cereal sector import duties 1995/96 marketing year) for Council Regulation (EEC) No 1766/92 provides that one of the components to be used in determining representative cif import prices is the representative exchange quotation on the market of the United States of America ; whereas for durum wheat and barley (which is representative of 'other forage grains') the market in question, Mid-America Commodity Exchange is such that it is necessary to enable alternative quotations to be taken into account at times ; whereas fob quotations in the United States should be used for this HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EC) No 1502/95 is replaced by the provisions of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the Eruopean Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FIS^JHLIi^^ Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 158 , 8 . 7. 1995, p . 13 . ( &gt;) OJ No L 147, 30. 6. 1995, p. 13. No L 175/24 I EN I Official Journal of the European Communities 27. 7. 95 ANNEX 'ANNEX II Quotation exchanges and reference varieties Product Common wheat Durum wheat Maize Other feedgrains Standard quality High Medium Low Reference variety (type/grade) for exchange Hard red Hard Red Soft red Hard amber Yellow corn US barley quotation spring No 2 Winter No 2 Winter No 2 Durum No 2 No 3 No 2 Quotation exchange Minneapolis Kansas City Chicago MidAmerica Chicago MidAmerica Grain Board Board Commodity Board Commodity Exchange of Trade of Trade Exchange (') of Trade Exchange (') (') If no quotation is available which would allow the calculation of a representative cif import price, publicly available fob quotations in the United States of America shall be used.'